Title: To George Washington from Jonathan Trumbull, Sr., 12 June 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir.
Hartford June 12th 1777

I had the pleasure duely to receive your Letters of the 23d and 26th Ulto, and freely acquiesce in the Justice and propriety of the Measures you have pursued, and altho’ it obliges us to give up the Idea of retaining continental Troops for our immediate Defence, and to raise two Battallions more at our own Expence for that purpose, which the General Assembly came into cheerfully rather than endanger Objects of the last Importance, or embarrass your Measures by insisting further upon the resolve of Congress which had encouraged us to hope we might be spared the Expence and Detriment to our Country Business arising from the drawing more Men from the Fields, & feeding and paying them while in Service. could you spare us two or three Field pieces for each of these Battallions it would be very acceptable, yet if the General Service will be prejudiced thereby we cannot with propriety wish to be indulged in this request.
I have not yet obtained full returns of the Execution of the Act of Assembly for filling up the Continental Army, yet from the Returns I have received I flatter myself they will be so far compleated that the recruiting Officers will soon be able to fill up the Companies that are yet deficient; I trust they will be pushed on by the Officers to join you with all possible Expedition; tho’ many of them are so far debilitated by Inoculation for the small pox, and lameness and Disorders consequent thereupon, which will of Necessity for some time retard their March.
An Exchange of prisoners is wished for as soon as may be convenient, the prisoners taken in the Incursion to Danbury mutually wish for an Exchange and as a great part of the prisoners taken from us were Opulent Farmers, it will be of public Advantage to have them restored to

Liberty, and a Capacity to cultivate their Estates. I am, Sir with the greatest Respect your most obedient humble Servant

Jonth; Trumbull

